Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Priority and Status of the Claims
1.    This application is a 371 of PCT/EP2018/064523 06/01/2018, which claims benefit of the foreign priority:  EUROPEAN PATENT OFFICE (EPO) 18171315.7 05/08/2018 and :  EUROPEAN PATENT OFFICE (EPO) 17174295.0  06/02/2017.
2.     Claims 1-2 and 5-9  are pending in the application.
Claim Rejections - 35 USC §112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


							                       Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 
          112, first paragraph (pre-AIA ), because the specification does not reasonably provide 
          enablement for the instant “FGFR inhibitor” without limitation (i.e., no named 
          compounds), see line 4 in claim 1. The specification does not enable any 
          person skilled in the art to which it pertains, or with which it is most nearly connected, to 
          make the invention commensurate in scope with these claims. 											                                     In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining 
          whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, 

1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a method of use using “FGFR inhibitor” without limitation (i.e., no named compounds), see claims 1 and 2. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Saxty et al.  US 2013/0072457 A1.  Saxty et al.  ‘457 discloses a compound of formula (I) as FGFR inhibitor for treating cancer, see columns 310 and 315.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “FGFR inhibitor” representing a number compound on pages 
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “FGFR inhibitor” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any FGFR inhibitor without limitation. There is no guidance or working examples present for constitutional any “FGFR inhibitor” without limitation for the instant invention. Incorporation of the limitation of the “FGFR inhibitor” (i.e., claim 5) supported by the specification into claim 1-2  respectively would overcome this rejection.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103(a) as being obvious over Ali et al.  US 2015/0366866 A1 and Saxty et al. US 2013/0072457 A1.  
Applicants claim a method of treating cholangiocarcinoma in a patient comprising: evaluating a biological sample from the patient for the presence of one or more FGFR mutants including at least the FGFR2 SNP C383R; and treating the patient with an FGFR inhibitor if one or more FGFR mutants including at least the FGFR2 SNP C383R are present in the sample, see claim 1.  Dependent claims 5-9 further limit the scope of methods, i.e., the FGFR inhibitor is erdafitinib and its dose or administration strategy. 
	Applicants claim a method of treating cholangiocarcinoma in a patient harboring the FGFR2 SNP C383R comprising administering a FGFR inhibitor to said patient, see claim 2.
Determination of the scope and content of the prior art (MPEP §2141.01)
		Ali et al.  ‘866 discloses fibroblast growth factor (FGFR) inhibitors which are 

used for treating cholangiocarcinoma in a subject, wherein the subjects have FGFR2 gene mutation, see columns 1 and 82-83.
		Saxty et al. ‘457 discloses a FGFR inhibitor of a compound of formula (I), i.e., 

    PNG
    media_image1.png
    125
    295
    media_image1.png
    Greyscale
, wherein R2 is alkoxy, R3 is alkyl substituted with 
-NR10R11, and R10 and R11 are alkyl, R1 is hydrogen and n is 2, see columns 2-4.
Saxty et al. ‘457 compounds are used for treating cancer including carcinoma (e.g. cholangiocarcinoma), see column 67. The dose of Saxty et al. ‘457 compounds are from 



Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Ali et al.  ‘866 is that the instant claims are silent the scope of FGFR inhibitors. The instant FGFR  inhibitor erdafitinib is a species of the compounds of formula (I) of Saxty et al. ‘457.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-2 and 5-9 prima facie obvious because one would be motivated to employ the compounds and methods of use of Ali et al.  ‘866 and Saxty et al. ‘457 to obtain instant invention.  
                                  It is prima facie obvious by the teachings taught by the prior art Ali et al.  ‘866  
                      and Saxty et al. ‘457 to be useful for the purpose, i.e., for treating cholangiocarcinoma
                       ... [T]he idea of combining them flows logically from their having been individually 
                     taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 
                     (CCPA 1980), see MPEP 2144.06. Therefore Ali et al.  ‘866 and Saxty et al. ‘457
                      render obviousness over the instant invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

March 29, 2022